DETAILED ACTION
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while indoor illumination lamp, comprising:
a housing attached to an interior ceiling of a vehicle and provided with an opening; a lens arranged at the opening of the housing; a chamber provided in the housing and surrounding the opening where the lens is arranged; a light emitting diode; and a reflector, independent of, and spaced apart from the housing, and arranged and fixed on an inner face in the chamber, the reflector configured to introduce light emitted to the reflector from the light emitting diode toward the lens, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The indoor illumination lamp as disclosed above wherein a light emitting diode arranged at a corner of the chamber so as to face the lens and configured to directly emit light toward the lens

Claims 2-6 are allowed for being dependent on the allowed claim 1. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875